Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00196-CV

                                          Marlon K. JOHN,
                                             Appellant

                                                 v.

             HOUSING AUTHORITY OF THE CITY OF SAN ANTONIO, TEXAS,
                                   Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2017CV07218
                             Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: August 1, 2018

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of an eviction judgment, Appellant’s brief was due on June 25, 2018. See

TEX. R. APP. P. 38.6(a). On July 2, 2018, after no brief or motion for extension of time to file the

brief was filed, we ordered Appellant to show cause in writing not later than July 12, 2018, why

this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). We warned

Appellant that if he failed to show cause in writing as ordered, we could dismiss this appeal without

further notice.
                                                                                  04-18-00196-CV


       To date, Appellant has filed no response to our July 2, 2018 order. We dismiss this appeal

for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                  PER CURIAM




                                                -2-